           Case 2:18-cv-01618-SB       Document 65       Filed 11/16/20     Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 DANIEL J. MATTHEWS,                                                 Case No. 2:18-cv-01618-SB

                        Plaintiff,                                     OPINION AND ORDER

                v.

 LT. CAREY, et al.,

                        Defendants.


BECKERMAN, U.S. Magistrate Judge.

       Daniel J. Matthews (“Matthews”), a self-represented litigant in custody at the Eastern

Oregon Correctional Institution, filed this action against the above-named Oregon Department of

Corrections (“ODOC”) personnel (hereinafter, “Defendants”), alleging constitutional violations

pursuant to 42 U.S.C. § 1983 and state law claims for intentional infliction of emotional distress

and negligence. Currently before the Court is Defendants’ motion for summary judgment. (ECF

No. 42.)

       When Defendants filed their motion for summary judgment, Matthews’ motion to amend

his complaint was pending. (ECF No. 35.) Defendants did not oppose Matthews’ motion to

amend his complaint, and the Court granted Matthews’ motion on February 3, 2020. (ECF No.


PAGE 1 – OPINION AND ORDER
           Case 2:18-cv-01618-SB        Document 65        Filed 11/16/20     Page 2 of 5




50.) Therefore, the current operative complaint is Matthews’ second amended complaint. (ECF

No. 51.)

       In their motion for summary judgment, Defendants argue that judgment should enter on

all of Matthews’ claims. However, Defendants’ motion addresses Matthews’ amended complaint

(ECF No. 7), not his second amended complaint (ECF No. 51). Matthews alerted the Court to

this disconnect in his response to the motion for summary judgment, but Defendants did not file

a reply, and therefore the Court cannot discern Defendants’ intent with respect to the pending

motion. If the Court were to grant Defendants’ motion for summary judgment, the motion would

not resolve all of the claims in the operative complaint and any unresolved claims would proceed

to trial because the dispositive motion deadline has passed. For example, Matthews asserts, but

Defendants have not addressed, that OAR 291-105-0015(4)(q)(4.45), a regulation prohibiting

“Unauthorized Organization I,”2 is facially unconstitutional and unconstitutional as applied to

Matthews and others to punish LGBTQ individuals in custody for their association and speech.

(See Second Am. Compl. ¶¶ 54-58.) Matthews also asserts state law claims for intentional

infliction of emotional distress and negligence, which Defendants have not addressed in their

motion for summary judgment. (See id. ¶¶ 60-63.)

       Matthews also opposes Defendants’ motion for summary judgment on the ground that

Defendants failed adequately to respond to his discovery requests. (ECF No. 60.) The Court is

unable to evaluate the status of the parties’ discovery disputes on the current record. In their

response to Matthews’ motion to compel discovery, Defendants acknowledged that some of their




       2
         See OAR 291-105-0015(4)(q)(4.45) (“Unauthorized Organization I: An inmate commits
Unauthorized Organization I if he/she involves himself/herself with a group of two or more
persons, whether formal or informal, and who collectively or in concert creates or actively
promotes, recruits, participates in or involves himself/herself in security threat activity.”).
PAGE 2 – OPINION AND ORDER
           Case 2:18-cv-01618-SB        Document 65       Filed 11/16/20     Page 3 of 5




discovery responses were late but represented that they were in the process of producing

additional documents to Matthews. (ECF No. 49.) In Matthews’ reply, it is not clear if he

received Defendants’ supplemental discovery responses. (ECF No. 52.) In addition, Matthews is

correct that the Court denied his motion for leave to take depositions with instructions that he

may renew his request after written discovery was complete (ECF No. 27), and Matthews was

not provided the opportunity to renew his request. For these reasons, the Court will request

additional briefing on both discovery and summary judgment, as outlined below.

                                         CONCLUSION

       For the reasons stated, the Court DENIES Defendants’ motion for summary judgment as

filed (ECF No. 42), with leave to renew as explained below.

                                    SCHEDULING ORDER

       The Court ORDERS the following supplemental briefing:

       (a)     Matthews shall file a “Discovery Status Report” by December 11, 2020, outlining

clearly and succinctly which of Defendants’ responses to his First and Second Requests for

Production of Documents (“RFP”), and any timely served interrogatories, were inadequate.6

Defendants shall file a response by January 8, 2021, explaining why their responses were


       6
         The Court will not revisit its opinion denying Matthews’ motion compel responses to
his Third and Fourth RFPs. (ECF No. 50.) The deadline to serve discovery requests expired on
September 19, 2019 (ECF No. 16), and Matthews did not timely move to extend the discovery
deadline. Although the Court granted Defendants’ request to extend its deadline to serve
responses to Matthews’ discovery requests that were pending at the close of discovery, the Court
did not reopen discovery to allow service of new discovery requests. The Court also notes that
almost all of the requests in Matthews’ Third and Fourth RFPs (see ECF No. 49) are overboard
and request burdensome discovery that is not proportional to the needs of the case. The two
exceptions are: (i) Matthews’ request for his housing history in the Third RFP, but he already
requested, and Defendants represent they produced, his housing history for a broader date range
in response to the First RFP (RFP No. 10); and (ii) Matthews’ request in his Fourth RFP for
follow-up documents and information in response to his timely discovery requests, which the
Court will sort out in connection with the parties’ supplemental briefing.

PAGE 3 – OPINION AND ORDER
           Case 2:18-cv-01618-SB          Document 65     Filed 11/16/20      Page 4 of 5




adequate.7 Matthews may file an optional reply by January 29, 2021. The Court will enter a

discovery order resolving any remaining discovery disputes, and will indicate in its order

whether Matthews may renew his motion for leave to conduct depositions.

       (b)     Defendants shall file an “Amended Motion for Summary Judgment (Exhaustion

Only)” by December 11, 2020, renewing the arguments from their original motion for summary

judgment that Matthews did not properly exhaust many of his claims. Defendants may

incorporate by reference their earlier motion if they determine there is no need to address

exhaustion of the new claims in the Second Amended Complaint, but Defendants shall also

respond to Matthews’ argument that the grievance process was not available to him because of

the alleged pattern of retaliation against him for filing grievances, and include a discussion of

relevant case law. Matthews shall file a response to Defendants’ Amended Motion for Summary

Judgment (Exhaustion Only) by January 8, 2021. In his response, Matthews shall state clearly if

he disputes any facts regarding his failure to exhaust the grievance process (and if so, to what

grievance(s) any factual disputes apply), or if he is relying solely on his argument that the

grievance process was unavailable to him in light of the alleged pattern of retaliation. Defendants

shall file a reply by January 29, 2021.

       (c)     Within thirty days of the Court’s opinion and order on Defendants’ Amended

Motion for Summary Judgment (Exhaustion Only), the parties may file a motion for summary

judgment on the merits on any remaining claims against any remaining defendants. Any response

will be due within 21 days, and any reply within 14 days.




       7
         Defendants should explain in their response for Matthews’ benefit why ODOC Deputy
Director Heidi Steward signed some of Defendants’ interrogatory responses instead of named
defendant T. Stewart.

PAGE 4 – OPINION AND ORDER
          Case 2:18-cv-01618-SB          Document 65        Filed 11/16/20      Page 5 of 5




        (d)     The Court requests that Matthews submit his briefing in typewritten format, if

possible, as it is very difficult for the Court to read his handwriting. If a typewriter is not

available, the Court requests that Matthews make every effort to use clear and legible

handwriting. Matthews should also avoid including the personal information of other adults in

custody in his court papers, as all court filings are publicly available (which is why the Court

sealed Matthews’ August 19, 2020 declaration).

        (e)     The Court understands that the COVID-19 pandemic affects the ability of

individuals in custody to access the law library, and that the pandemic impacts counsel as well. If

any party requires additional time to file any of the materials requested above, the Court will

entertain any reasonable requests for extensions so long as the request for extension is submitted

before the deadline expires (i.e., for Matthews, he must mail the extension request before the

deadline expires).

        IT IS SO ORDERED.

        DATED this 16th day of November, 2020.


                                                        HON. STACIE F. BECKERMAN
                                                        United States Magistrate Judge




PAGE 5 – OPINION AND ORDER
